Citation Nr: 1757402	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1966 to November 1969.  His service included a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Subsequently, jurisdiction was transferred to the RO in Atlanta, Georgia.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim. Id. at 5.  The Veteran initially filed a claim for entitlement to service connection for depression due to PTSD.  A separate claim for entitlement to service connection for PTSD was filed in August 2010.  However, as the Veteran's claim on appeal encompasses all symptoms of an acquired psychiatric disorder due to stressful incidents in Vietnam, the Board has expanded the claim to include all acquired psychiatric disorders, to include PTSD, to be consistent with the Court's decision in Clemons.

This case was previously before the Board in March 2015 and it was remanded in order to afford the Veteran the opportunity for a hearing with a Veterans Law Judge.  The Veteran was scheduled for a Board hearing in February 2017 but he did not report for the hearing.  

Subsequently, in April 2017, the case was returned to the Board.  At that time, the Board found that the record contained new and material evidence regarding the Veteran's psychiatric claim and reopened the Veteran's claim.  The Board then remanded the issue in order to afford the Veteran a new examination based on the new evidence that was added to the Veteran's file.  



FINDING OF FACT

The Veteran's acquired psychiatric disability is not related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition, to include PTSD, have not been met.  38 U.S.C. §§ 1101, 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 
In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in February 2011 before the April 2011 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, the statement of the case, the remands, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence to include his VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA has also provided the Veteran with a VA examination in order to establish service connection for the Veteran's disability in January 2011.  The Board previously found this examination inadequate to decide the claim because there were treatment records that indicated that the Veteran was previously diagnosed with PTSD and the examiner's opinion did not fully address the previous diagnoses in the Veteran's file.  Accordingly, in February 2017, the claim was remanded in order to obtain an additional examination and medical opinion determining the nature and etiology of any psychiatric disorder present during the claim, to include whether the Veteran has a diagnosis of PTSD related to his active service.  The Veteran failed to report to the examination and did not provide good cause as to why he could not attend it.  In this regard, the Board would note that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that VA has fulfilled its obligation to assist the Veteran in the development of his claim and his claim will therefore be decided based on the evidence of record.  

Lastly, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim

The Veteran asserts that his psychiatric disability is due to his military service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In addition to other diagnoses, the Veteran has been diagnosed with alcohol dependence.  See January 2011 VA examination.  

A review of the Veteran's service treatment records indicate that there were no signs or symptoms of a psychiatric disability while in service and the Veteran's separation examination was silent for any psychiatric conditions.  See Separation Examination November 1969.  

Turning to the Veteran's medical records, the Board acknowledges that the Veteran's medical history does show that he has had treatment related to various psychiatric disorders.  The record reflects that the Veteran has reported feeling depressed and has sought treatment for alcohol abuse and substance abuse throughout the pendency of the appeal.  A VA progress note from November 2014 shows that the Veteran reported to VA that he was depressed and homeless.  The Veteran also reported abuse of alcohol since he served in the Vietnam War.  The Veteran also denied psychotic symptoms to include audio-visual hallucinations, paranoid thoughts, and delusional thoughts.  At that time, the Veteran did not want impatient treatment but wanted a referral for a substance abuse treatment program to address his alcohol dependence.  After the Veteran was evaluated, he was given a diagnosis of depression and alcohol use.  See November 8, 2014 VA Progress Note.  In addition, the record also reflects that the Veteran had symptoms consistent with PTSD.  Another progress note from November 2014 showed that the Veteran reported intrusive memories, thought of traumatic military experience, reoccurring dream, avoiding thoughts related to trauma, hypervigilance, easily startled and anhedonia.  See November 11, 2014 VA Progress Note.  Moreover, the record shows that the Veteran received inpatient hospitalization in 2010 to address his concerns for substance dependence.  The Veteran was discharged a week later and upon discharge was diagnosed with alcohol dependence, major depressive disorder, and PTSD.  See Laurel Ridge Treatment Center Treatment Note July 26, 2010.  Although the Veteran received diagnoses for these psychiatric conditions, the Board notes that the Veteran's discharge summary did not include any explanation or analysis as to the nature and etiology of these conditions.  See Laurel Ridge Treatment Center Treatment Note July 26, 2010

On the other hand, the record contains evidence that the Veteran does not currently possess a diagnosis of a psychiatric disorder to include PTSD.  The Veteran's VA medical records reflect that he was given several PTSD screening tests and those tests indicated a negative screening for PTSD.  See VA Progress Notes November 17, 2009 and March 23, 2010.  Moreover, in 2010 a VA psychiatrist evaluated the Veteran and opined that the "Veteran is a Vietnam Veteran and suffers from occasional nightmares and response to certain triggers; however he does not meet criteria for PTSD."  After that examination, the VA psychiatrist only diagnosed the Veteran with alcohol dependence and cocaine dependence.  See March 23, 2010 VA Progress Note.  

In addition to these records, the Board has also reviewed the VA examination that the Veteran attended in January 2011.  At that examination, the Veteran reported that he had many years of alcohol and drug abuse, depression, and nightmares of Vietnam.  The Veteran also reported that he avoided thoughts associated with Vietnam, he avoided activities associated with Vietnam, and he had diminished interest in certain activities, feelings of detachment from others, difficulty falling asleep, and an exaggerated startle response.  Lastly, the Veteran reported that some days he has no symptoms of PTSD.  See January 2011 VA examination.  Following the examination, the examiner diagnosed the Veteran with alcohol dependence and did not diagnose the Veteran with PTSD.  Then the examiner opined that "on subjective questionnaire Veteran is quick to say "yes" to a lot of symptoms of PTSD, however a complete record review shows admission to mental health facilities related to substance abuse with no mention of PTSD symptoms; he has had irregular discharges and admissions for detox." The examiner concluded by stating that "most of his social problems seem more related to substance abuse rather than any relation to time served in military and Vietnam."  See January 2011 VA examination.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have a psychiatric disability related to service.  In reaching this conclusion, the Board has considered the Veteran's lay statements, the Veteran's medical history, and the VA examination regarding the nature and etiology of his claimed psychiatric disability.  After a review of the record, despite its shortcomings, the Board finds that the January 2011 VA examination to be the most probative evidence of record regarding the Veteran's psychiatric disability, and that in view of the fact that those shortcomings could not be corrected due to his failure to report for additional examination, the Board may rely on its incomplete findings.  Accordingly, the Board finds that entitlement to service connection for a psychiatric disability is not warranted because the weight of the probative evidence is against finding that the Veteran has a psychiatric disability that is related to service.  

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for an acquired psychiatric condition, to include PTSD, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.








ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


